
	

116 HR 1988 PCS: Protecting Affordable Mortgages for Veterans Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 143116th CONGRESS1st Session
		H. R. 1988
		IN THE SENATE OF THE UNITED STATES
		July 10, 2019Received; read twice and placed on the calendarAN ACT
		To clarify seasoning requirements for certain refinanced mortgage loans, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Protecting Affordable Mortgages for Veterans Act of 2019. 2.Seasoning requirements for certain refinanced mortgage loans (a)Ginnie maeParagraph (1) of section 306(g) of the National Housing Act (12 U.S.C. 1721(g)(1)) is amended by striking the second sentence (as added by section 309(b) of Public Law 115–174).
 (b)Veterans loansSection 3709 of title 38, United States Code, is amended by striking subsection (c) and inserting the following:
				
 (c)Loan seasoningExcept as provided in subsection (d) and notwithstanding section 3703 of this title or any other provision of law, a loan to a veteran for a purpose specified in section 3710 of this title that is a refinance may not be guaranteed or insured under this chapter until the date that is the later of—
 (1)the date on which the borrower has made at least six consecutive monthly payments on the loan being refinanced; and
 (2)the date that is 210 days after the first payment due date of the loan being refinanced.. (c)Rule of constructionNothing in this Act may be construed to restrict or otherwise modify the authorities of the Government National Mortgage Association.
			
	Passed the House of Representatives July 9, 2019.Cheryl L. Johnson,Clerk
	July 10, 2019Received; read twice and placed on the calendar
